Name: 89/501/EEC: Commission Decision of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations and breeding organizations which establish or maintain herd-books for pure-bred breeding pigs
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural activity;  means of agricultural production
 Date Published: 1989-08-23

 23.8.1989 EN Official Journal of the European Communities L 247/19 COMMISSION DECISION of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations and breeding organizations which establish or maintain herd-books for pure-bred breeding pigs (89/501/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (1), and in particular the fourth indent of Article 6(1) thereof, Whereas in all Member States herd-books are maintained or established by breeders' associations, breeding organizations or official services; whereas it is therefore necessary to lay down the criteria for the approval of breeders' associations and breeding organizations; Whereas breeders' associations or breeding organizations must apply for official approval to the competent authorities of the Member State on whose territory their headquarters are situated; Whereas, where breeders' associations or breeding organizations meet certain criteria and have defined targets, they must be officially approved by the authorities of the Member State to which they have applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 In order to be officially approved, breeders' associations or breeding organizations which maintain or establish herd-books must submit an application to the authorities of the Member State on whose territory their headquarters are situated. Article 2 The authorities of the Member State concerned must grant official approval to any breeders' association or breeding organization which maintains or establishes herd-books if it meets the conditions laid down in the Annex. However, in a Member State in which in respect of a given breed one or more officially-approved breeders' associations or breeding organizations already exist, the authorities of the Member State concerned may refuse to recognize a new breeders' association or breeding organization if it endangers the preservation of the breed or jeopardizes the zootechnical programme of the existing association or organization. In such a case, the Member State shall inform the Commission of approvals granted and refusals to give recognition. Article 3 The authorities of the Member State concerned shall withdraw official approval from any breeders' association or breeding organization which maintains herd-books if the conditions laid down in the Annex are no longer being fulfilled in a persistent manner by the breeders' association or breeding organization concerned. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 382, 31. 12. 1988, p. 36. ANNEX In order to be officially approved, breeders' associations and breeding organizations which maintain or establish a herd-book must: 1. have legal personality in accordance with the legislation in force in the Member State where the application is made; 2. prove to the competent authorities: (a) that they operate efficiently; (b) that they can carry out the checks necessary for recording pedigrees; (c) that they have a sufficiently large herd to carry out a breed improvement programme, or that they have a sufficiently large herd to preserve the breed where this is considered necessary; (d) that they can make use of the livestock performance data necessary for carrying out their breed improvement or preservation programme; 3. have a set of rules covering: (a) the definition of the breed's (or breeds') characteristics; (b) the system for identifying animals; (c) the system for recording pedigrees; (d) the definition of their breeding objectives; (e) the systems for making use of livestock performance data, enabling the genetic value of the animals to be assessed; (f) the division of the herd-book, if there are different conditions for entering animals or if there are different procedures for classifying the animals entered in the book; 4. have articles of association, laying down, in particular, the principle of non-discrimination between members.